United States Court of Appeals
                      For the First Circuit

No. 07-1528

 DAVID PARKER; TONIA PARKER; JOSHUA PARKER; JACOB PARKER; JOSEPH
  ROBERT WIRTHLIN; ROBIN WIRTHLIN; JOSEPH ROBERT WIRTHLIN, JR.,

                      Plaintiffs, Appellants,

                                   v.

 WILLIAM HURLEY; PAUL B. ASH; HELEN LUTTON; THOMAS R. DIAZ; OLGA
    GUTTAG; SCOTT BURSON; ANDRE RAVENELLE; JONI JAY; JENNIFER
   WOLFRUM; HEATHER KRAMER; TOWN OF LEXINGTON; THOMAS GRIFFITH,

                      Defendants, Appellees.



                            ERRATA SHEET

     The opinion of this Court issued on January 31, 2008 is
corrected as follows:

     On the coversheet replace "John K. Davis with whom Pierce,
Davis & Perritano, LLP, was on brief for appellees." with "John J.
Davis with whom Pierce, Davis & Perritano, LLP, was on brief for
appellees."

     On page 3, line 7, replace "asserted" with "assert."

     On page 12, last line, remove the tab after "are."

     On page   15,   line   13,   replace   "is   rational"   with   "are
rational."

     On page 30, line 7, replace "Id." with "268 U.S."

     On page 41, line 12, add a second closing parenthesis after
"1980."

     On page 41, line 13, remove the third closing parenthesis
after "omitted."